DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 13, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-6, 9-10, 13-14 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oyama (US Pub. No. 2007/0062626).
Regarding claim 1, Oyama teaches a pneumatic tire comprising a tread with a plurality of blocks 15 formed by circumferential grooves 21 and lateral grooves 22, wherein the lateral grooves each include a reinforcement region in which a plurality of projecting portions 31, 35, 35 and 40 formed at a groove bottom, and in the reinforcement region, at least one projecting portion is arranged on any line extending in the circumferential direction (paragraphs [0025]-[0031]; figures 1-2 and 5).  Claim 1 fails to exclude the projecting portions being connected together.
Regarding claim 2, Oyama teaches that the reinforcement region is provided at an intermediate portion in the circumferential direction of the lateral grooves (figure 1).
Regarding claims 5-6, Oyama teaches that the reinforcement region is provided at an intermediate portion in the circumferential direction of the lateral grooves (figure 1).
Regarding claims 9-10 and 13-14, Oyama teaches that at least one projecting portion is arranged on any line extending in the width direction in the reinforcement region (figure 1).
Regarding claim 17, Oyama teaches that the blocks partitioning the lateral groove are shoulder blocks (figure 1).
Claims 1-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ochi (JP2000-318411; machine translation relied upon).
Regarding claim 1, Ochi teaches a pneumatic tire comprising a tread with a plurality of blocks formed by circumferential grooves 9 and lateral grooves 4, wherein the lateral grooves each include a reinforcement region in which a plurality of projecting portions 7 formed at a groove bottom, and in the reinforcement region, at least one projecting portion is arranged on any line extending in the circumferential direction (machine translation at paragraphs [0018]-[0021]; figure 3).

Regarding claims 3-4, Ochi teaches curved surfaces connecting side surfaces of the blocks and the bottom surface and that the projecting portions are formed on the bottom surface of the lateral grooves (figure 3). 
Regarding claims 5-8, Ochi teaches that the reinforcement region is provided at an intermediate portion in the circumferential direction of the lateral grooves (figure 3).
Regarding claims 9-16, Ochi teaches that at least one projecting portion is arranged on any line extending in the width direction in the reinforcement region (figure 3).
Regarding claim 17, Ochi teaches that the blocks partitioning the lateral groove are shoulder blocks (figure 3).
Regarding claim 19, Ochi teaches that the projecting portions formed in the reinforcement region include a protrusion extending in the tire width direction (middle projection of the projections 7) and a plurality of projections located on both sides of the protrusion (other projections 7) (figures 2-4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 7-8, 11-12 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Oyama (US Pub. No. 2007/0062626).

Regarding claims 7-8, Oyama teaches that the reinforcement region is provided at an intermediate portion in the circumferential direction of the lateral grooves (figure 1).
Regarding claims 11-12 and 15-16, Oyama teaches that at least one projecting portion is arranged on any line extending in the width direction in the reinforcement region (figure 1).
Claims 1-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hutz (US Pat. No. D483,718).
Regarding claims 1 and 19, Hutz teaches design for a pneumatic tire comprising a tread with a plurality of blocks  formed by circumferential grooves and lateral grooves, wherein the lateral grooves each include a reinforcement region in which a plurality of projecting portions (straight portion, projection on one side circumferential side of the straight portion, projection on the other side of the straight portion) formed at a groove bottom, and in the reinforcement region, at least one projecting portion is arranged on any line extending in the circumferential direction (figure 3).  It would have been obvious to one of ordinary skill in the art to use the tread pattern of Hutz in a tread of a pneumatic tire since official notice is taken that it is well known / conventional per se in the tire art to use a tread pattern in a tread of a pneumatic tire to improve traction performance / braking performance.  Thus, one of ordinary skill in the art would have found it obvious to incorporate the tread pattern of Hutz in a pneumatic tire for the benefit of obtaining a real world / practical application of the design of Hutz's tread pattern.

Regarding claims 5-8, Hutz teaches that the reinforcement region is provided at an intermediate portion in the circumferential direction of the lateral grooves (figure 3).
Regarding claims 9-14, Hutz teaches that at least one projecting portion is arranged on any line extending in the width direction in the reinforcement region (figure 3).
Regarding claim 17, Hutz teaches that the blocks partitioning the lateral groove are shoulder blocks (figure 3).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oyama, Ochi, or Hutz as applied to claim 17 above, and further in view of Takamasu (US Pub. No. 2016/0221396).
Regarding claim 18, Oyama, Ochi, and Hutz do not specifically disclose that an outer surface of each of the shoulder blocks includes two curved surfaces having different radii of curvature. Takamasu teaches using a shoulder land portion with 3 or more radii of curvature (paragraph [0024]; figure 1). It would have been obvious to one of ordinary skill in the art to use multiple radii of curvature as taught by Takamasu in the shoulder blocks of the tire of Oyama, Ochi, or Hutz in order to improve wear resistance and uneven wear resistance (see Takamasu at paragraph [0032]). As Oyama (figure 1), Ochi (figure 3) and Hutz (figure 3) teach that the reinforcement region extends over most or all of the length of the lateral groove (see figure 1), it is expected that the combinations would have the reinforcement region including a boundary between two of the curved surfaces.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP N SCHWARTZ whose telephone number is (571)270-1612.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P.N.S/               Examiner, Art Unit 1749                                                                                                                                                                                         	February 12, 2021

/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
February 13, 2021